Title: From Thomas Jefferson to United States Congress, 19 February 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     
                     
                        To the Senate & House of Representatives of the United States. 
                     Feb. 19. 08.
                  
                  The states of Pensylvania, Maryland & Virginia having, by their several acts, consented that the road from Cumberland to the State of Ohio, authorised by the act of Congress of March 29. 1806. should pass through those states, and the Report of the Commissioners, communicated to Congress with my message of Jan. 31. 1807. having been duly considered, I have approved of the route therein proposed for the said road, as far as Brownsville with a single deviation since located, which carries it through Union town.
                  From thence the course to the Ohio and the point within the legal limits at which it shall strike that river is still to be decided. in forming this decision I shall pay material regard to the interests & wishes of the populous parts of the State of Ohio, and to a future & convenient connection with the road which is to lead from the Indian boundary near Cincinnati by Vincennes to the Missisipi at St. Louis under the authority of the act of April 21. 1806. in this way we may accomplish a continued and advantageous line of communication from the seat of the General government to St. Louis passing through several very interesting points of the Western country.
                  I have thought it advisable also to secure from obliteration the trace of the road so far as it has been approved, which has been executed at such considerable expence, by opening one half of it’s breadth through it’s whole length.
                  The Report of the Commissioners herewith transmitted, will give particular information of their proceedings under the act of March 29. 1806. since the date of my message of Jan. 31. 1807. and will enable Congress to adopt such further measures relative thereto as they may deem proper under existing circumstances.
                  
                     Th: Jefferson 
                     
                     
                  
               